  Case 1:19-cv-02381-LTB-MEH Document 89-10 Filed 04/20/20 USDC Colorado Page 1 of 2



Ian Hicks

From:                              walter Charnoff <wcharnoff@icloud.com>
Sent:                              Wednesday, September 18, 2019 8:04 PM
To:                                Ian Hicks
Subject:                           Fwd: Charnoff/Garde Portfolio
Attachments:                       Brande & Walter Charnoff Portfolio.pdf




Sent from my iPhone

Begin forwarded message:

       From: Nancy Loving <nycloving@gmail.com>
       Date: August 10, 2016 at 6:51:18 AM MDT
       To: "bcharnoff@gmail.com" <bcharnoff@gmail.com>, "wcharnoff@icloud.com"
       <wcharnoff@icloud.com>
       Subject: Charnoff/Garde Portfolio

       Hi Brande and Wally,

       Congratulations again! Harold is delighted and excited to get together and meet Brande! I hope all is
       well and I am sure you guys are busy preparing for college for Briana. I have attached a portfolio of
       newly acquired paintings. I have listed the full retail price on the portfolio for insurance purposes. I will
       be sending you a hard copy with receipt of purchase, COA’s, and 3 signed books too.

       I am looking forward to seeing you all here in NYC. We have a premiere of a documentary film about
       Harold (see below), in Maine on September 27th. I believe that I can get Harold to NYC before or
       afterwards. If you were thinking that September may work best, I will try to work out scheduling.

       Let’s try to talk this week about possible dates

       http://www.rocklandstrand.com/event/art-spirit




       Best,
       Nancy
       Nancy Loving
       Director ArtSuite Gallery
       ArtPort LLC
       New York, NY 10006
       917.703.7172
       www.artsuite.ny.com




                                                             1
Case 1:19-cv-02381-LTB-MEH Document 89-10 Filed 04/20/20 USDC Colorado Page 2 of 2




                                        2
